Citation Nr: 0827868	
Decision Date: 08/18/08    Archive Date: 08/28/08

DOCKET NO.  06-18 289	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1. Entitlement to service connection for neck disability. 

2. Entitlement to service connection for a left shoulder 
disability. 

3. Entitlement to service connection for a left wrist 
disability 

4. Entitlement to service connection a right wrist 
disability. 

5. Entitlement to service connection for left hip disability. 

6. Entitlement to service connection for right hip 
disability. 

7. Entitlement to service connection for left knee 
disability. 

8. Entitlement to service connection for left ankle 
disability.

9. Entitlement to service connection for right ankle 
disability.

10. Entitlement to service connection for headaches. 

11. Entitlement to service connection for trouble sleeping 
and memory loss. 

12. Entitlement to service connection for irregular heart 
beat. 

13. Entitlement to service connection for heart burn. 

14. Entitlement to an initial rating higher than 10 percent 
for tinnitus.  

15. Entitlement to an initial compensable rating for chronic 
low back pain.  

16. Entitlement to an initial compensable rating for tinea 
folliculitis of the face and head.  

ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
June 1998 to January 2005.    

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in July 2005 of a Department 
of Veterans Affairs (VA) Regional Office (RO). 

Except for the claim of service connection for irregular 
heart beat and the claims for increase, the claims of service 
connection are REMANDED to the RO via the Appeals Management 
Center in Washington, DC. 




FINDINGS OF FACT

1. An irregular heart beat is not currently shown. 

2. The current 10 percent rating for tinnitus is the maximum 
schedular rating for tinnitus, whether tinnitus is perceived 
in one ear or each ear, and grounds for referral for an 
extraschedular rating are not shown.  

3. Chronic low back pain is manifested by flexion greater 
than 85 degrees and by a combined range of motion of greater 
than 235 degrees without muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour; or objective neurological abnormality. 

4. Tinea folliculitis of the face and head does not cause 
disfigurement and covers less than five percent of the entire 
body and less than five percent of exposed bodily area. 


CONCLUSIONS OF LAW

1. An irregular heart beat was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 
2008); 38 C.F.R. § 3.303 (2007).

2. There is no legal basis for the assignment of a rating 
higher than 10 percent for tinnitus.  38 U.S.C.A. §1155 (West 
2002 & Supp. 2008); 38 C.F.R. § 4.87, Diagnostic Code 6260 
(2007). 

3. The criteria for an initial compensable rating for chronic 
low back pain are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§4.40, 4.45, 4.71a, Diagnostic Code 5237 (2007). 

4. The criteria for an initial compensable rating for tinea 
folliculitis of the face and head are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7800, 
7806 (2007).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2008), and implemented in part at 
38 C.F.R. § 3.159 (2007), amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claims. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

The VCAA notice requirements apply to all five elements of a 
service connection claims.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In claims for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claims, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Also, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in February 2005 and in March 2006.  The 
veteran was notified of the evidence needed to substantiate 
the claims of service connection, including the underlying 
claims of service connection, which were granted and for 
which disability ratings were assigned, namely, evidence of 
an injury or disease or event, causing an injury or disease, 
during service; evidence of current disability; and evidence 
of a relationship between the current disability and the 
injury or disease or event, causing an injury or disease, 
during service.  

The veteran was notified that VA would obtain service 
records, VA records, and records of other Federal agencies, 
and that he could submit other records not in the custody of 
a Federal agency, such as private medical records, or with 
his authorization VA would obtain any such records on his 
behalf.  The notice included the provisions for the degree of 
disability assignable and for the effective date of the 
claims.

On the claims of service connection, the content of the VCAA 
notice substantially complied with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (the relative duties of VA, except for identifying the 
type of evidence needed to substantiate the effective-date 
claim); of Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim).  

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided substantial content-complying VCAA notice the 
claims were readjudicated as evidenced by the supplemental 
statement of the case, dated in August 2006.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured 
by adequate VCAA notice and subsequent readjudication without 
resorting to prejudicial error analysis.).  



On the claims for increase, where, as here, service 
connection has been granted and the disability ratings 
assigned, the claims of service connection have been more 
than substantiated, the claims have been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice was intended to serve has 
been fulfilled.  Furthermore, once a claim for service 
connection has been substantiated, the filing of a notice of 
disagreement with the RO's decision as to the rating of the 
disability does not trigger additional 38 U.S.C.A. § 5103(a) 
notice.  Therefore, further VCAA notice under 38 U.S.C.A. 
§ 5103(a) and § 3.159(b)(1) is no longer applicable in the 
initial claims for increase, following the initial grants of 
service connection.  Dingess, 19 Vet. App. 473 (2006); Dunlap 
v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. 
Peake, 22 Vet. App. 128 (2008). 

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
the claims.  The RO has obtained the veteran's service 
treatment records and the veteran has submitted copies of 
some service treatment records.  The veteran was afforded a 
VA examination. 

As the veteran has not identified any additional evidence 
pertinent to his claims, not already of record, and as there 
are no additional records to obtain, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Persian Gulf Service

While the veteran reported during VA examination in July 2006 
that he had served in the Persian Gulf from December 2002 to 
January 2003, the veteran's DD 214 does not show foreign 
service.  

Although it is unclear whether or not the veteran served in 
Southwest Asia, as the claim of service connection for an 
irregular heart beat, which is decided and not remanded, does 
not  qualify as a chronic disability, that is, objective 
evidence perceptible to an examining physician or other 
non-medical indicators that are capable of independent 
verification, the presumption of service connection for 
certain disabilities due to undiagnosed illnesses associated 
with service in Southwest Asia under 38 U.S.C.A. § 1117 and 
38 C.F.R. § 3.317 does not apply.     

For this reason, the Board need not address now whether or 
not the veteran served in Southwest in order to decide the 
claim of service connection for an irregular heart beat. 

Principles Governing Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if pre-
existing such service, was aggravated by service.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

I. Claim for Service Connection  

Factual Background

The veteran's DD-214 does not show foreign service.  

The service treatment records, including the report of 
entrance examinations, do not document a complaint, finding, 
history, treatment, or diagnosis of an irregular heart beat.  
On separation examination in September 2004, the veteran 
complained of an irregular heart beat.  The examiner noted an 
irregular heart beat without any abnormal finding by a 
physician. 

After service on VA examination in July 2006, the veteran 
stated that he was told that he had an irregular heart beat 
during service.  On evaluation, there was normal cardiac 
rhythm without a murmur.  No irregular heart beat was found.  

Analysis 

On the basis of the service treatment records, an irregular 
heart beat was not affirmatively shown during service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

The service treatment records do show on separation 
examination the veteran complained of an irregular heart 
beat.  And the examiner noted an irregular heart beat without 
any abnormal finding by a physician.  

Although an "irregular heart beat" was noted by complaint 
during service, this alone is not enough to establish service 
connection.  There must be evidence of current disability.  
Chelte v. Brown, 10 Vet. App. 268, 271 (1997). 

After service on VA examination in July 2006, the veteran 
stated that he was told that he had an irregular heart beat 
during service.  On evaluation, there was normal cardiac 
rhythm without a murmur.  No irregular heart beat was found.  

Although the veteran is competent to describe cardiovascular 
symptoms, an irregular heart beat is not a condition under 
case law where lay observation has been found to be competent 
to establish a diagnosis and the determination as to the 
presence of the disability therefore is medical in nature, 
that is, not capable of lay observation.  Savage v. Gober, 10 
Vet. App. 488, 498 (1997) (On the question of whether the 
veteran has a chronic condition since service, the evidence 
must be medical unless it relates to a condition as to which, 
under case law, lay observation is competent); Barr 
v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is 
competent to establish the presence of observable 
symptomatology, where the determination is not medical in 
nature and is capable of lay observation).

Where as here, the determinative issue involves a question of 
a medical diagnosis, not capable of lay observation, and 
therefore medical in nature, competent medical evidence is 
required to substantiate the claim.  Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer a medical 
diagnosis or medical opinion.  38 C.F.R. § 3.159.  

As a lay person, the veteran is not qualified through 
education, training, and expertise to offer an opinion on a 
medical diagnosis, not capable of lay observation. For this 
reason, the Board rejects the veteran's statements, as to 
whether or not he has current has an irregular heart beat.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

As for the veteran's statement that he was told, presumably 
by a person who was qualified through education, training, or 
experience to offer a medical diagnosis or medical opinion, 
that he had an irregular heart beat during service, such 
medical hearsay evidence is too attenuated and inherently 
unreliable to constitute medical evidence and the Board 
rejects the statement as favorable medical evidence. 
Robinette v. Brown, 8 Vet. App. 69 (1995).

As the Board may consider only independent medical evidence 
to support its 
finding on a question involving a medical diagnosis, not 
capable of lay observation, and as there is no competent 
medical evidence of a current irregular heart beat as  there 
was normal cardiac rhythm without a murmur and no irregular 
heart beat on VA examination, there can be no valid claim for 
service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992). 

As the preponderance of the evidence is against the claim and 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).

II. Claims for Increase 

The veteran filed his original application for VA disability 
compensation in November 2004, which was adjudicated by the 
RO in a rating decision in July 2005.  The RO granted service 
connection for the underlying claims of tinnitus, chronic low 
back pain, and tinea folliculitis and assigned initial 
disability ratings, effective January 18, 2005, the day 
following separation from service, which are now on appeal.

General Rating Policy

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
The rating criteria for a specific disability are set out in 
a Diagnostic Code for that disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.

When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Tinnitus

Factual Background and Analysis 

The service treatment records disclose that on separation 
examination the veteran complained of tinnitus.  The examiner 
noted a four year history of tinnitus.  

In a rating decision in July 2005, the RO granted service 
connection for tinnitus and assigned a 10 percent rating 
under Diagnostic Code 6260.  

Under Diagnostic Code 6260, the criterion for a 10 percent is 
recurrent tinnitus, which is the maximum schedular rating 
under this Diagnostic Code.  Under Note (2), only a single 
rating for recurrent tinnitus is assigned whether the sound 
is perceived in one ear, both ears, or in the head.  

There is no other potential applicable rating criteria under 
a different Diagnostic Code for tinnitus. 

In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
United States Court of Appeals for the Federal Circuit 
affirmed VA's long-standing interpretation of Diagnostic Code 
6260 as authorizing only a single 10 percent rating for 
tinnitus, whether perceived as unilateral or bilateral.  

In light of the foregoing, the Board concludes that the 
initial rating of 10 percent for tinnitus is the maximum 
rating assignable under Diagnostic Code 6260, whether or not 
tinnitus is perceived in each ear.  As the disposition of the 
claim is based on interpretation of the law, and not the 
facts of the case, the claim must be denied based on a lack 
of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

Chronic Low Back Pain 

Factual Background 

The service treatment records show that the veteran was seen 
several times for low back pain.    

In a rating decision in July 2005, the RO granted service 
connection for chronic low back pain and assigned a 
noncompensable rating under Diagnostic Code 5237. 

On initial VA examination in July 2006, the veteran 
complained of constant, dull pain, which was worse with 
bending.  The pain did not radiate and there was no numbness.  
The pain did not interfere with daily activities or with 
employment.  On physical evaluation, there was no spinal 
deformity, swelling, or tenderness.  Forward flexion was to 
90 degrees without pain, extension was to 30 degrees without 
pain, left and right flexion was to 30 degrees without pain, 
and left and right rotation was to 40 degrees without pain.  
Active range of motion did not produce weakness, fatigue, or 
incoordination.  Motor, sensory and strength testing were 
normal.  There was no muscle atrophy or muscle spasm.  The 
diagnosis was low back strain. 

Analysis

The service-connected low back disability is currently rated 
noncompensably disabling under 38 C.F.R. § 4.71a, Diagnostic 
Code 5237 for lumbosacral strain. 

Lumbosacral strain under Diagnostic Code 5237 is rated under 
the General Rating Formula for Diseases and Injuries of the 
Spine. 

Under the General Rating Formula for Diseases and Injuries of 
the Spine, the criteria for a compensable rating, 10 percent, 
are forward flexion of the thoracolumar spine greater than 60 
degrees but not greater than 85 degrees, or the combined 
range of motion of the thoracolumar spine greater than 120 
degrees but not greater than 235 degrees, or muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour. 

Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees. The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  

Additionally, under the General Rating Formula for Diseases 
and Injuries of the Spine, any associated objective 
neurologic abnormalities are evaluated separately under an 
appropriate diagnostic code. 

There is no other potential applicable rating criteria under 
a different Diagnostic Code.

When rating a disability of the musculoskeletal system, 
functional loss due pain, weakened movement, and fatigability 
are factors to be considered.  38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

On VA examination in July 2006, forward flexion was to 90 
degrees without pain, extension was to 30 degrees without 
pain, left and right flexion was to 30 degrees without pain, 
and left and right rotation was to 40 degrees without pain.  
And there was no additional functional loss due to pain, 
weakness, fatigue, or incoordination.

As forward flexion of the lumbar spine was to 90 degrees, 
which is greater than 85 degrees, and as the combined range 
of motion of the lumbar spine (90+30+30+30+40+40= >240) is 
greater than 235 degrees, the criteria for a compensable 
rating based on limitation of motion are not met.  

Also, on physical evaluation, there was no tenderness or 
muscle spasm or objective neurologic abnormality as motor and 
sensory testing were normal.  Guarding was not noted.  For 
these reasons, the criteria for a compensable rating based on 
orthopedic manifestations, other than limitation of the range 
of motion, and objective neurological abnormality are not 
met. 

For the reasons articulated, the preponderance of the 
evidence is against the claim for an initial compensable 
rating for chronic low back pain and the 
benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).

Tinea Folliculitis of the Face and Head

Factual Background   

The service treatment records show that the veteran was 
treated for tinea folliculitis. 

In a rating decision in July 2005, the RO granted service 
connection for tinea folliculitis of the face and head and 
assigned a noncompensable rating under 38 C.F.R. § 4.118, 
Diagnostic Code 7800. 

On initial VA examination in July 2006, the veteran 
complained of a facial rash, recurring once or twice a month.  
He denied having a problem with his beard.  He did not use 
medication.  Physical evaluation revealed a 2 inch x 2 inch 
rash in the hairline at the back of the head, covering less 
than one percent of the exposed area affected. 



Analysis 

Tinea folliculitis of the face and head is currently rated as 
noncompensably disabling under 38 C.F.R. § 4.118, Diagnostic 
Code 7800.

Under Diagnostic Code 7800, the criterion for a compensable 
rating, 10 percent, is one characteristic of disfigurement. 

The characteristics of disfigurement are: 

(1) a scar 5 or more inches in length;
(2) a scar at least one-quarter (1/4) inch wide at widest part;
(3) surface contour of scar elevated or depressed on 
palpation;
(4) a scar adherent to underlying tissue;
(5) a skin hypo- or hyper-pigmented in an area exceeding six 
square inches; 
(6) skin texture abnormal in an area exceeding six square 
inches;
(7) underlying soft tissue missing in an area exceeding six 
square inches; and, 
(8) skin indurated and inflexible in an area exceeding six 
square inches.  

On VA examination in July 2006, there was a rash, 2 inches x 
2 inches, in the hairline, which does not meet criteria of an 
area of 5 or more inches in length, or hypo- or hyper-
pigmented skin in an area exceeding six square inches 
(Characteristics 1 and 5).  Also there is no evidence of 
follicular scarring, or elevated surface scarring or scarring 
depressed on palpation; or skin adhering to underlying 
tissue; or abnormal skin texture exceeding six square inches; 
or missing soft tissue exceeding six square inches; or 
indurated and inflexible skin exceeding six square inches 
(Characteristics 2, 3, 4, 6, 7, 8).  For these reasons, the 
criterion for compensable rating under Diagnostic Code 7800 
is not met. 

The other potential applicable Diagnostic Code is Diagnostic 
Code 7806.



Under Diagnostic Code 7806, the criteria for a compensable 
rating, 10 percent, are at least 5 percent, but less than 20 
percent, of the entire body involved, or at least 5 percent, 
but less than 20 percent, of the exposed area affected, or; 
intermittent systemic therapy  such as corticosteroids or 
other immunosuppressive drugs. 

On VA examination in July 2006, the rash in the hairline at 
the back of the head covered less than one percent of the 
exposed area affected.  As the rash does not cover at least 5 
percent of the exposed area and in the absence of evidence of 
intermittent systemic therapy with corticosteroids or other 
immunosuppressive drugs, the criteria for compensable rating 
under Diagnostic Code 7806 are not met. 

For the reasons articulated, the preponderance of the 
evidence is against the claim for an initial compensable 
rating for tinea folliculitis of the face and head and the 
benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).

Extraschedular Consideration

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service.  

In this case, the disability pictures are not so exceptional 
or unusual as to render impractical the application of the 
regular schedular criteria.  For this reason, the Board finds 
no basis to refer this case for consideration of an 
extraschedular rating. Thun v. Peake, 22 Vet. App. 111 
(2008). 




ORDER

Service connection for irregular heart rate is denied.  

An initial rating higher than 10 percent for tinnitus is 
denied. 

An initial compensable rating for chronic low back pain is 
denied.  

An initial compensable rating for tinea folliculitis of the 
face and head is denied.


REMAND

The service treatment records show that in November 1998 the 
veteran complained of neck pain after he strained his neck at 
an amusement park, and the assessment was neck strain.  In 
June 2000, two days after being in a vehicle accident, the 
veteran complained of neck and back pain.  X-rays of the 
cervical spine were negative.  The assessment was back pain 
secondary to a motor vehicle accident.  When he was seen in 
follow up in July 2000 after a road march, the veteran 
complained of back pain, and the assessment was unresolved 
back pain.  In July 2001, after a road march the veteran 
complained of neck and back strain, which made sleeping 
difficult.  

In September 1999, in a telephone consultation, the veteran 
complained of left shoulder pain of seven days' duration.  He 
was advised to call back if his symptoms were not relieved 
with a nonsteroidal anti-inflammatory drug, which was 
prescribed. 

In October 1999, the veteran complained of a stomach ache 
with vomiting and a headache, and the assessment was 
gastroenteritis.  



In January 2003, in a telephone consultation, the veteran 
complained of left knee pain.  He stated that he injured his 
left knee in a motor cycle accident in December 2002, but had 
not been evaluated since the accident.  The pertinent 
assessment was left knee injury.  

In March 2003, the veteran complained of neck and left wrist 
pain and painful knees and hips of three days' duration.  The 
assessment was joints pain.  

In March 2004, the veteran complained of a left-side frontal 
headache with photophobia.  The assessment was left-sided 
headache.   

On separation examination in September 2004, the veteran 
complained of neck pain, left shoulder pain, left wrist pain, 
left knee pain, painful hips, migraine headache, trouble 
sleeping, mild memory loss, and heart burn.  There were no 
complaints pertaining to the right wrist or left ankle or 
right ankle. 

After service on VA examination in July 2006, the veteran 
complained of intermittent neck pain, intermittent left 
shoulder pain, wrist pain after working on a computer, hip 
pain with walking or running, intermittent left knee pain 
with walking or standing, and ankle pain with running or 
walking.  The physical evaluations revealed active range of 
motion without weakness, fatigue, or incoordination and the 
diagnoses were sprains for all of the claimed disabilities. 

As for headaches, trouble sleeping and memory loss, and heart 
burn, after service on VA examination in July 2006, the 
veteran complained of a headache every two months associated 
with nausea, vomiting, and sensitivity to light and smell, 
and the diagnosis was migraine headache seen once in service.  
The veteran stated that he had no current trouble sleeping, 
but he was forgetful, which started in service.  The 
diagnosis was sleeping difficulty secondary stress.  The 
veteran also complained of heartburn, which started in 2000 
during service.  And the diagnosis was gastroesophageal 
reflux disease.  



As for the claimed disabilities that were noted during 
service, neck, left shoulder, left wrist, hips, headaches, 
trouble sleeping, memory loss, and heart burn, the VA 
examiner did not provided nexus opinion.  On the claimed 
disabilities of the right wrist, left ankle, and right ankle, 
which were not noted in service, it is unclear whether the 
current diagnoses of sprains is by history or represent 
current pathology. 

As the evidence of record does not contain sufficient 
competent medical evidence to decide the claims, under the 
duty to assist, 38 C.F.R. § 3.159(c)(4), the case is REMANDED 
for the following action:

1. Request the veteran's personnel file 
to determine whether he served in 
Southwest Asia in December 2002 and in 
January 2003.  

2. Request a copy of the report of 
separation examination, other than the 
report of medical assessment, 
pertaining to the physical evaluation. 

3. Schedule the veteran for a VA 
orthopedic examination to determine 
whether the veteran has current 
pathology to include pathology to 
support the diagnoses of sprains of the 
neck, left shoulder, left wrist, right 
wrist, left hip, right hip, left knee, 
left ankle, and right ankle. 

For any pathology that is found, the 
examiner is asked to express an opinion 
as to whether the current pathology is 
related to the specific complaint and 
findings documented during service, 
which have been summarized above under 
the heading REMAND.  

The veteran's file must be reviewed by 
the examiner and the examiner should be 
provided a copy of the REMAND portion 
of this decision. 

4. Schedule the veteran for a VA 
neurological examination to determine 
whether the veteran has current 
pathology to support symptoms of 
headaches, sleep disturbance, and 
memory loss. 

For any pathology that is found, the 
examiner is asked to express an opinion 
as to whether the current pathology is 
related to the specific complaint and 
findings documented during service, 
which have been summarized above under 
the heading REMAND. 

In formulating an opinion, the examiner 
is asked to comment on the veteran's 
complaint of a left-side frontal 
headache with photophobia in March 2004 
and whether the headache was 
characteristic of migraine, and, if so, 
does the veteran currently have 
migraine related to headache documented 
during service. 

The veteran's file must be reviewed by 
the examiner and the examiner should be 
provided a copy of the REMAND portion 
of this decision.

5. Schedule the veteran for a VA 
gastrointestinal examination to 
determine whether the veteran has 
current heart burn, gastroesophageal 
reflux disease. 

If gastroesophageal reflux disease is 
found, the examiner is asked to express 
an opinion as to whether the current 
pathology is related to the single 
complaint of heart burn on separation 
examination. 

6. After the above development is 
completed, adjudicate the claims.  If 
any benefit sough remains denied, 
furnish the veteran a supplemental 
statement of the case and return the 
case to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


